Citation Nr: 1126420	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-17 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether an overpayment of Chapter 31 VA Vocational Rehabilitation and Employment (VRE) benefits in the amount of $4,053.74, was validly created.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Committee on Waivers and Compromises (the Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which found that an overpayment of Chapter 31 benefits was validly created.

The Veteran appeared and testified at a personal hearing at the RO in September 2004.  A transcript of that hearing has been made a part of the record.

This case was remanded in February 2008 and November 2009 for additional development; it is again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran was paid at the full-time rate (18.5 credit hours) for enrollment in an approved educational program at New Horizons Computer Learning Center (New Horizons) from January 2, 2002 through August 31, 2002.

2.  The Veteran attended class for the last time during this time period on March 8, 2002; all attendance subsequent to that day was for supervised study, with no credit hours.

3.  An overpayment of Chapter 31 benefits in the amount of $4,053.74 was created and assessed against the Veteran, representing the difference between the tuition for the time period initially approved, from January 2, 2002 through August 31, 2002, and the prorated amount based on the date of March 7, 2002 as his last attendance at class.

4.  The evidence reflects that the Veteran last attended class on March 8, 2002, and therefore should receive benefits through that date, thereby reducing his overpayment to $4,030.31.

5.  This overpayment in the calculated amount of $4,030.31, was created because the Veteran was receiving educational benefits to which he was not entitled.

6.  The overpayment was not the result of sole VA administrative error; moreover, the Veteran's failure to act contributed to the creation of the debt.


CONCLUSIONS OF LAW

1.  An overpayment of Chapter 31 educational assistance benefits in the amount of $4,030.31 is not based upon sole VA administrative error, such that the debt is valid and the overpayment is properly created.  38 U.S.C.A. §§ 5112, 5302
(West 2002 & Supp. 2010); 38 C.F.R. §§ 1.911(c)(1), 1.956, 1.962, 3.500 (2010).

2.  An overpayment of Chapter 31 educational assistance benefits in the amount of $23.43 was invalidly created and the overpayment is not proper.  38 U.S.C.A.
§§ 5112, 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.911(c)(1), 1.956, 1.962, 3.500 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

This liberalizing law is applicable to most claims that are currently pending before VA. See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  However, the United States Court of Appeals for Veterans Claims (Court), has held that the duties to notify and assist contained in the VCAA are not applicable to cases involving the waiver of recovery of overpayment claims because the notice and duty to assist requirements are found in Chapter 53 rather than Chapter 51 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It follows that because the statute at issue in this matter is found in Chapter 31 rather than in Chapter 51, the duties to notify and assist contained in the VCAA are not applicable to this claim.  Id.

Laws and Regulations

The Veteran in this case has received vocational rehabilitation benefits.  Generally, a Veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or; (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2010).

The purpose of vocational rehabilitation services is to enable Veterans with service-connected disability to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. 
§§ 21.35(b), 21.70, 21.71.

The basic period of eligibility for vocational rehabilitation benefits is 12 years beginning from the date of the Veteran's discharge from service.  38 U.S.C.A. 
§ 3103; 38 C.F.R. § 21.41.  The 12-year period does not begin to run until the Veteran establishes a compensable service-connected disability required for purposes of establishing basic entitlement to benefits under 38 C.F.R. § 21.40(a). 
38 C.F.R. § 21.42(a); see also 38 U.S.C.A. § 3103(b)(3).

'Employment handicap' means an impairment, resulting in substantial part from service-connected disability, of the Veteran's ability to prepare for, obtain, or retain employment consistent with her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  Components of employment handicap include impairment, service-connected disability, nonservice-connected disability, and consistency with abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.51(c).  Impairment is restrictions on employability caused by service-connected and nonservice-connected disabilities, deficiencies in education and training, negative attitudes toward the disabled; and other pertinent factors.  38 C.F.R. § 21.51(c)(1). The Veteran's service-connected disability need not be the sole or primary cause of the employment handicap, but it must materially contribute to impairment. 38 C.F.R. § 21.51(c)(2).

The Board emphasizes that a determination of employment handicap or serious employment handicap must be made by a counseling psychologist in the Vocational Rehabilitation and Employment Division.  38 C.F.R. §§ 21.51(h), 21.52(f).

For Veterans pursuing a vocational rehabilitation program or an employment program, VA and the Veteran must develop a written plan describing the Veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. §§ 21.1(b)(3), 21.80.

An Individualized Written Rehabilitation Plan (IWRP) will be developed for each Veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) Providing a structure which allows VR&C staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) Monitoring the Veteran's progress in achieving the rehabilitation goals established in the plan; (3) Assuring the timeliness of assistance by Department of Veterans Affairs staff in providing services specified in the plan; and (4) Evaluating the effectiveness of the planning and delivery of rehabilitation services by VR&C staff.  38 C.F.R. § 21.80(a).

The plan will be jointly developed by VA staff and the Veteran.  The terms and conditions of the plan must be approved and agreed to by the counseling psychologist, the vocational rehabilitation specialist, and the Veteran. The vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  The counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

The case manager and the Veteran will review all of the terms of the plan and the Veteran's progress at least every 12 months.  On the basis of this review, the Veteran and the case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

The Veteran, the counseling psychologist, or the vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  However, a change in the statement of a long-range goal may only be made following a reevaluation of the Veteran's rehabilitation program by the counseling psychologist.  A change may be made when: (1) Achievement of the current goal is no longer reasonably feasible; or (2) the Veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the Veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b) (emphasis added).

Pertinent VA regulations provide that a Veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  38 C.F.R. 
§ 21.180(a).  If a Veteran fails to comply with the 'Conduct and Cooperation' provisions, the Veteran may be moved to, first, 'interrupted' status with suspension of services, and then to 'discontinued' status where services to the Veteran may be terminated.  38 C.F.R. §§ 21.197-21.198.  

A Veteran's responsibilities as a participant in the program are described in 38 C.F.R. § 21.362. The Veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitation services under Chapter 31.  38 C.F.R. § 21.362(a).  A Veteran requesting or being provided services under Chapter 31 must cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan, arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan, seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan, and conform to procedures established by VA governing pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c).

38 C.F.R. § 21.364 governs unsatisfactory conduct and cooperation.  If VA determines that a Veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the Veteran, unless the case manager determines that mitigating circumstances exist.

When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with provisions of 38 C.F.R. § 21.362(c), the case manager will: (1) discuss the situation with the Veteran; (2) arrange for services, particularly counseling services, which may assist in resolving the problems which led to the Veteran's unsatisfactory conduct or cooperation; and (3) interrupt the program to allow for more intense efforts, if the unsatisfactory conduct and cooperation persist.

If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the Veteran's case will be discontinued and assigned to 'discontinued' status unless mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in 'interrupted' status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the Veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the Veteran's service and nonservice-connected condition; (ii) family or financial problems which have led the Veteran to unsatisfactory conduct or cooperation; or (iii) other circumstances beyond the Veteran's control.  38 C.F.R. § 21.364.

The Board notes that 38 C.F.R. § 21.4270 reflects the amount of credit hours needed to qualify for various levels of educational status-full time, three-quarters time, half time, and less than half time.  This regulation states that supervised study hours are not included in the calculation of clock hours.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  Whenever an overpayment has been made to an eligible person for Dependents' Educational Assistance benefits, the amount of such overpayment shall constitute a liability of such eligible person to the United States. 38 U.S.C.A. § 3685(a) (West 2002).  Overpayments created by the retroactive discontinuance of compensation benefits will be subject to recovery by the government unless waived.  38 C.F.R. § 3.660 (2010).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 
& Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, '[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.'  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Pertinent Facts

The Veteran applied for Chapter 31 Vocational Benefits in July 2000, and was awarded these benefits in October 2000, in order to attend school for computer training.  Initially, he was approved to attend SunCoast Learning Centers (SunCoast) in Tampa, Florida for the period from October 2000 to October 2001.  The Board notes that the Veteran was assessed with an overpayment by VA for this period of time, which is not an appeal before the Board.  In May 2001, the Veteran indicated that he did not wish to continue to attend SunCoast, but wanted to attend New Horizons instead, indicating that the reasons for this change were instructor-led classes, more computer laboratory time, and that it was closer to his home.  Also in May 2001, the Individualized Written Rehabilitation Plan (IWRP) was redeveloped.  A Chapter 31 assistance benefit was awarded for training at New Horizons for the period from January 2, 2002 through August 31, 2002.  The employment goal was to become a Microsoft Certified Systems Engineer.  Benefits included additional payment based on a dependent spouse and two minor children.  The Veteran was to attend an instructor-led lab for 18.5 hours per week in training with a teacher, then would have 3 to 4 weeks to prepare for an examination.

In June 2001, the Veteran signed a VA Employment plan, which set out the requirements for the Veteran.  These requirements included that the Veteran attend full time (18 clock hours) throughout the program.  In addition, the Veteran would need to take eight courses, one at a time, and pass the examination for each course prior to continuing on to the next.  The agreement further stated that no additional authorizations to the school would be completed until documentation of passed examinations were provided to the Veteran's case manager.  The Veteran was authorized to attend eight courses.

The Veteran was provided with a document titled "Orientation Information for CH 31 Participants" which he signed in September 2000.  The document included notification that the Veteran needed to report any changes in credits/clock hours promptly, so that VA could make the necessary changes in the monthly subsistence allowance.  In addition, a February 2002 letter, which indicated that the Veteran was receiving Chapter 31 benefits based upon his course load of 18 hours, informed the Veteran that he was responsible for ensuring that the approval for benefits was based upon correct information and that he needed to inform VA of any changes to his status, such as dropping a course.  The letter also informed the Veteran that, if he did not keep the VA informed of his status, he may need to repay an overpayment created by his account.  

It appears that the Veteran completed three of the required eight courses at New Horizons.  However, according to an August 2002 Counseling Record, he attended class for the last time during this period on March 8, 2002, but still received subsistence payments after this date.  New Horizons also submitted an August 2002 Notice of Change in Status report which indicated that he last attended class on March 8, 2002 and that he had been attending 18.5 credit hours through this date, but none subsequent to March 8, 2002.

In September 2002, the Veteran was given notice that his subsistence allowance was stopped effective March 8, 2002, which was the date his attendance stopped.  That same month, the Veteran requested a waiver of the $4,053.74 overpayment.  His waiver request was denied in August 2005, and he has not appealed this decision to the Board.

At his September 2004 RO hearing, the Veteran did not provide an argument regarding the fact that he stopped class in March 2002, but noted that, subsequent to that date, he has spent his time in the computer laboratory at New Horizons, studying for his examination.  He insisted that he was never informed that he needed to continue attending class, and that he felt that studying in the computer laboratory at school for his examinations counted as credit/clock hours.

Analysis

The Veteran maintains that the overpayment was the result of his not being informed that he needed to continue attending classes in order to receive his Chapter 31 benefits.  

However, in this case, the Board finds that the appellant was clearly paid educational assistance to which he was not entitled.  That is, he was paid as if he had continued to attend clock hours throughout his entire period of entitlement, from January 2, 2002 through August 31, 2002, when in fact he stopped attending classes, which was the only way for him to register clock hours, on March 8, 2002.  As to the Veteran's argument that he had not been informed that he needed to attend class, the Board finds that he was appropriately notified, on a number of occasions, of his need to keep the VA informed of any changes to his clock hours, and that if his attendance changed from the approved 18.5 clock hours, that this would mean an adjustment to his subsistence allowance.  There is no evidence in the record that the Veteran informed the VA that he stopped attending class, and was only participating in supervised study after March 8, 2002.  As noted above, supervised study does not count toward credit/clock hours.  38 C.F.R. § 21.4270.  Thus, he was paid Chapter 31 benefits for the remainder of the approved period, from March 9, 2002 through August 21, 2002, which he was not entitled to.  

The evidence of record does not show that the overpayment was the result of sole VA administrative error.  In order for the overpayment to be considered the result of sole administrative error, and for the appellant to consequently not be liable for the debt, the appellant must not have known, or should have known, that the payments were erroneous.  Here, as noted above, the Veteran has claimed that he was not informed that he needed to continue to attend class to receive his Chapter 31 benefits, but that he thought that his hours studying in the computer laboratory at the school counted toward his clock hours.  However, the Veteran had been adequately informed that any change in his attendance needed to be reported promptly.  He did not report any changes during this time period.  As such, there is insufficient evidence of sole administrative error on behalf of the VA.  The appellant should also have known it was improper to accept payment at the full-time of rate for 18.5 credits when he was no longer attending class.  By the exercise of reasonable care he should have known he was not entitled to payment for attending 18.5 clock hours of class when he was only studying and no longer enrolled in or attending any classes.

The Veteran does not dispute that he received this additional money, and he also has never disputed the amount of indebtedness of $4053.74.  However, the Board notes that the amount in question was dealt with in the Board's February 2008 remand, which instructed the RO to confirm the Veteran's last date of attendance in class.  Specifically, the Board's February 2008 remand noted that the amount of the overpayment indicated to have been created by alleged nonattendance of class from March 8, 2002 through August 31, 2002 is $4,053.74, and that it appeared that the Chapter 31 benefits that were retroactively terminated included no payment from March 8, 2002; however, the certified attendance indicated that the Veteran attended class on March 8, 2002.  

The Board noted that it appeared that any calculation of retroactive termination of benefits should commence on March 9, 2002, which is indicated to be the first day that the Veteran did not attend class.  However, it does not appear that the RO ever made these corrections, as the amount designated as the overpayment remains at $4,053.74.  The Board notes that the amount of overpayment is part of the determination of the validity of the debt, and that it is before the Board as part of the Veteran's claim.  In reviewing the most recent audit in the claims file, dated in July 2008, the Board notes that the calculations reflect that each day during the Veteran's attendance was rated at $23.43.  The Board arrived at this figure by dividing the amount the Veteran was paid, $4,217.76 for a six month period according to the July 2008 audit, by 180 days (generally six months) and rounding to the nearest penny ($4,217.76 ÷ 180 = $23.432).  In addition, the Board notes that, according to the July 2008 audit, the Veteran was charged $164.02 for the first seven days of March, 2002.  This figure, when divided by the seven days, confirms that the amount charged per day was $23.43, when rounded to the nearest penny ($164.02 ÷ 7 = $23.431).  Given that the current audit incorrectly reflects that the Veteran last day of attendance was March 7, 2002 instead of March 8, 2002, the Board finds that a correction is necessary to the amount of overpayment.  The Veteran attended class on March 8, 2002, and therefore should receive benefits through that date.  As a result, his overpayment should be reduced by one day, bringing the amount of overpayment to $4,030.31 ($4,053.74 - $23.43 = $4,030.31).

The law is clear that the purpose of the VA educational assistance programs is to provide for the pursuit of education, and in this case, the appellant received benefits for education that he did not pursue.  

In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that an overpayment of $4,030.31 is proper and that the assessed overpayment is a valid debt to VA.  It is also the Board's decision that the amount of $24.43 was not properly created and is not a valid debt to VA.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997).

ORDER

An overpayment of Chapter 31 educational assistance, in the calculated amount of $4,030.31, did not result from sole administrative error on the part of the VA and is a valid debt.  To this extent, the appeal is denied.

An overpayment of Chapter 31 educational assistance, in the calculated amount of 23.43, is not a valid debt.  To this extent, the appeal is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


